MEMORANDUM **
Duh Wan Efim appeals from his jury-trial conviction for attempted possession of *663methamphetamine hydrochloride with intent to distribute, in violation of 21 U.S.C. § 846(a)(1), (b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Kim contends that the district court’s denial of his motion for acquittal should be reversed because no rational trier of fact could have found beyond a reasonable doubt that he intended to possess methamphetamine. We conclude that, taking the evidence in the light most favorable to the government, a rational trier of fact could have found beyond a reasonable doubt that Kim intended to possess methamphetamine. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); see also United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.